DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments/Amendment	
The amendment to Claims 4, 7, 8, and 12 and cancelation of Claims 9 and 10 is acknowledged. 
The amendment overcomes the previous rejections in view of the interview held on 5/12/2022 and the applicant’s argument in the response mailed on 6/3/2022. The only outstanding issues have been addressed via examiners amendment, see below.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 8 has been amended to:
8. A spectroscopy system, comprising:
an interferometer having a frequency modulator in one of two optical paths;
a reference laser source configured to inject reference light along the two optical paths of the interferometer;
a detector configured to measure interference between the reference light at an output of the interferometer;
a signal processor interfaced with the detector, the signal processor configured to
measure the intensity modulation resulting from the interference between the reference light to produce an electronic signal,
subtract phase of an applied frequency modulation from the electronic signal to determine an optical phase difference between the reference light in the two optical paths of the interferometer,
accumulate an unwrapped phase difference between the reference light in the two optical paths of the interferometer, and
determine path length fluctuation of the reference light in the interferometer using the unwrapped phase difference.



Allowable Subject Matter
Claims 1-8 and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for determining path length fluctuations in an interferometer, where one arm of the interferometer is frequency modulated with respect to the other arm of the interferometer, comprising subtracting, by a signal processor, phase of an applied frequency modulation from the measured electronic signal to thereby determine an optical phase difference between the reference light in the two signal paths of the interferometer; accumulating, by the signal processor, an unwrapped phase difference between the reference light in the two signal paths of the interferometer, where the unwrapped phase difference is defined in relation to a reference; and determining, by the signal processor, path length fluctuation of the reference light in the interferometer using the unwrapped phase difference.in combination with the rest of the limitations of the above claims.
Regarding Independent Claim 8, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a spectroscopy system comprising an interferometer having a frequency modulator in one of two optical paths and a signal processor configured to subtract phase of an applied frequency modulation from the electronic signal to determine an optical phase difference between the reference light in the two optical paths of the interferometer, accumulate an unwrapped phase difference between the reference light in the two optical paths of the interferometer, and determine path length fluctuation of the reference light in the interferometer using the unwrapped phase difference in combination with the rest of the limitations of the above claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nardin (Gaël Nardin, Travis M.  Autry, Galan Moody, Rohan Singh, Hebin Li, Steven T. Cundiff, “Optical two-dimensional coherent spectroscopy of semiconductor nanostructures,” Proceedings of SPIE, IEEE, US, Volume 9198, Ultrafast Nonlinear Imaging and Spectroscopy II; 91980Y, 2014, https://doi.org/10.1117/12.2062608 DOI: 10.1117/12.2062608, provided by applicant) is the closest prior art as it discloses discloses a spectroscopy system (Fig. 1(h), three nested Mach-Zehnder interferometers, Sect § 3.1), comprising: an interferometer having a frequency modulator in one of two optical paths (three nested Mach-Zehnder interferometers, AOMs A-D provide frequency modulation); a reference laser source configured to inject reference light along the two optical paths of the interferometer (cw laser); a detector configured to measure interference between the reference light at an output of the interferometer (REF 2, REF 3); a signal processor interfaced with the detector (implicit in the electronics), the signal processor measures the intensity modulation resulting from the interference between the reference light to produce an electronic signal (Sect § 2.1 specifies the interference of the cw laser measurement performed at the reference detectors), subtracts phase of an applied frequency modulation from the electronic signal to determine an optical phase difference between the reference light in the two optical paths of the interferometer based in part on the measured interference (Sect § 3.1, beatnotes are digitally mixed to generate the reference frequencies for the SI and SII signals implies subtracting the intended modulation).

Hayward (US 2008/0088846 A1) discloses interferometric sensing device and method in which a phase unwrap algorithm achieved by adding or subtracting Pi radians if consecutive phase results are different by greater than Pi/2 and can be used to obtain greater dynamic range and allow a much higher threshold to be set which removes false alarm problems at locations where the expected environmental noise is high as long as the amplitude-frequency product of the acoustic disturbance is insufficient to cause greater than Pi/2 phase shift between optical interrogation pulses ([0026], [0050]). 

US 2002/0145739 A1, US 2017/0168285 A1, and US 2019/0226972 A1 disclose specifics of the relationship between the unwrapped phase difference and the optical path length in an interferometric measurement.

US 2002/0140945 A1 discloses a method for determining path length change in an interferometer where one arm of the interferometer is frequency modulated with respect to the other arm of the interferometer comprising: injecting, by a reference laser, reference light along signal paths of the interferometer; measuring, by a detector, interference between the reference light at an output of the interferometer; determining, by a signal processor, an optical phase difference between the light beams in the two signal paths of the interferometer.

US 2005/0105097 A1 discloses a method for determining path length fluctuations in an interferometer, comprising: injecting, by a reference laser, reference light along signal paths of the interferometer; measuring, by a detector, interference between the reference light at an output of the interferometer; determining, by a signal processor, an optical phase difference between the reference light in the two signal paths of the interferometer; and subtracting a phase noise; accumulating, by the signal processor, an unwrapped phase difference between the reference light in the two signal paths of the interferometer, where the unwrapped phase difference is defined in relation to a reference; and determining, by the signal processor, path length fluctuation of light in the interferometer using the unwrapped phase difference.

US 2010/0150467 A1 discloses the use of phase unwrapping in phase shifting interferometry.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099. The examiner can normally be reached M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/           Primary Examiner, Art Unit 2877